._   .-   .




                         February 11, 1957



Mr. A. C. Spencer,                     Opinion No. NW-23
Brecutive Director,
Texas State Soil Conservation Board,   Re: Question Concerning
1012 First National Bank Building,         Funds Granted to Soil
Temple, Texas.                             Conservation Districts
                                           under the Provisions
                                           of H.B. 97, Acts of the
                                           51st Leg., R.S. 1949,
Dear Mr. Spencer:                          Ch. 540, p- 1000.
            In your recent request for an opinion of this office,
you asked the following question:
            'Prom the standpoint of 'The State of Texas', are
      funds granted to soil conservation districts by the
      State Soil Conservation Board under provisions of Sec.1,
      H.B. 97, Acts of the 51st Legislature considered expended
      when warrants are issued and the money withdrawn from the
      state treasury for deposit in the soil conservation dis-
      trict's local bank?"
            House Bill 97, Acts of the 51st Legislature, R. S.
1949, chapter 540, page 1000, reads in part as follows:
            "Section 1,   There is hereby appropriated out of
      the General Fund of the State Treasury not otherwise
      a propriated the sum of Two and One-Half Million Dollars
      ({2 500 000) for the fiscal year ending August 31 1951
      to the ieveral soil conservation districts in Texis. A'
      soil conservation district shall be eligible to receive
      grants for each period of the biennium after it has been
      duly organized and a Certificate of Organization for the
      district has been approved and signed by the Secretary
      of State.   All grants to soil conservation districts
      shall be made by the State Soil Conservation Board based
      on the Board's determination of equity and need of the
      district applying for grant.
            "Sec. 2. Approval of all grants to soil conserva-
      tion districts as provided for in this Act, shall be
      certified to the State Comptroller of Public Accounts by
      the State Soil Conservation Board.   Such certification
Mr. A. C. Spencer -   page 2   - ww-23


      of approval by the State Soil Conservation Board pre-
      sented to the said Comptroller shall be sufficient
      authority for the Comptroller to Issue his warrants
      against any appropriations made far grants to soil
      conservation districts, and shall also be sufficient
      authority for the State Treasurer to honor payment of
      such warrants."
          " . . D 0I,

          “Sec. 5. Any funds granted hereunder to any soil
      conservation district which shall remain unexpended
      at the end of the biennium shall revert to the Qeneral
      Fund.   Provided, however, that upon the discontinuance
      of any soil conservation district or Its failure to
      operate, as may be determined by the State Soil Conser-
      vation Board, then any funds remaining therein unexpend-
      ed during the biennium may be reallocated by the State
      Board to soil conservation districts functioning in the
      area, upon application of the district to the State
      Board; and provided, further, that if any organized
      soil conservation district is dissolved by a vote of the
      land owners or occupiers for the purpose of adjusting
      boundary lines and is immediately reorganized by a vote
      of the land owners or occupiers, any funds or equipment
      owned by the district prior to such reorganization shall
      pass to the credit of such district upon such reorganization.
          "Sete ‘6 n Grants to soil conservation districts as pro-
      vided in this Act, when received by the district, shall
      be deposited in the name of the district, such deposit
      shall be with a State or National Bank or banks.    Any
      withdrawal of such funds so deposited to the credit of the
      district may be withdrawn only on approval of the Board
      of supervisors of the district.    All checks or orders
      for such withdrawal shall be signed by the chairman ani
      secretary of the board of supervisors of the district.
          The Comptroller's office advises us that warrants have
been issued for the moneys appropriated by Ii,B. 97, Acts of the
51st Legislature, and that the proceeds of these warrants have been
deposited in local banks in accordance with the provisions of said
Act.
          Under the above provisions of H.B. 97, Acts of the 51st
Legislature, funds are granted to the several soil conservation
districts by the State Soil Conservation Board, and these grants
of funds are then required to be deposited in the name of the dis-
Mr. A. C   Spencer   -   page 3   - WW-23


trlct In the local bank or banks.   The clear and express language
of Section 5, as quoted above, provides that any funds granted to
any soil conservation district remaining unexpended at the end of
the biennium shall revert to the General Fund.   It is therefore
our opinion that all funds granted to the several soil conserva-
tion districts under the provisions of H. B. 97, Acts of the 51st
Legislature, and still unexpended at the end of the biennium re-
verted to the General Fund; under the express language contained
in Section 5.   Your question is therefore answered in the nega-
tive.
          You also inquire as to whether or not it is necessary
to request the 55th Legislature to reappropriate the unexpended
balances of moneys originally appropriated by H. B. 97.   Legls -
lat~ivehistory reveals that each subsequent session of the Leg-
islature has reappropriated the unexpended balances.   Ii.B. 190,
Acts of the 52nd Legislature, 1951, R.S. chapter 497, page 1206,
reappropriated the unexpended balance~of all sums appropriated by
H~.B.97, Acts df the 51st Legislature3   House Bill 163, Acts of
the 53rd Legislature, 1953, R.S. chapter 332, page 823, reappro-
priated the unexpended balances of funds apprOpriated by H. B.
97, Adts of the 51st Legislature and H. B. 190, Acts of the 52nd
Legislature, and Section 13 of H. B. 163, Acts of the 53rd Legis-
lature repealed H. B. 97, Acts of the 51st Legislature and H. B.
190, Acts of the 52nd Legislature;   House Bill 301, Acts of the
54th Legislature, 1955, chapter 526, page 1626, reappropriated
the unexpended balances of moneys appropriated by ii.B. 97, Acts
of the 51st Legislature, H. B. 190, Acts of the 52nd Legislature
and H. B. 163, Acts of the 53rd Legislature.
          Under SeCtion 6 of Article 8, of the Constitution of
Texas, no appropriation of money may be made by the Legislature
for a longer term than two years and any unexpended balances of
sums appropriated revert to the State at the end of each biennium
in the absence of any specific appropriation.   It is therefore
our opinion that the unexpended balance of the moneys approprla-
ted by H. B. 97, Acts of the 51st Legislature should continue to
be reappropriated each biennium.
MP. A. C.   Spencer   -   page   4    -- WW-23


                                     SUMMARY
                   Unexpended balances of moneys granted
            to soil conservation districts by the State
            Soil Conservation Board under the provisions
            of PI.B. 97, Acts of the 51st Legislature,
            reverted to the General Fund at the end of
            the biennium and were not considered expended
            when warrants were issued and the funds with-
            drawn from the State Treasury for deposit in
            the local bank or banks of the several soil
            conservation districts.   The unexpended bal-
            ances of moneys appropriated by H. B. 97, Acts
            of the 51st Legislature, should continue to be
            reappropriated each biennium.
                                          Very truly yours,


                                          WILL WILSON
                                          Attorney General




                                                 Assistant.
LWG:f
APPROVED:
OPINION COMMITTEE

By H. Orady Chandler,
         Chairman